Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 1 of 7

UNITED STATES DISTRICT COURT
THE DISTRICT OF COLUMBIA

Movant David Andrew Christenson Civil Action No. 1:19-cv-2367-ABJ

Peter Strzok Judge Amy Berman Jackson
Plaintiff,

v.

William Barr, Attorney General, et. al.,

Defendants.

Notice of Appeal
This appeal is about upholding and honoring the Constitution.

Attachment 1: Amicus/Notice 66 Judge Anthony John Trenga rules that (the Legislation that created) the
Terrorism Watch List is Unconstitutional.

Attachment 2: Notice 65 “Nuke the Hurricanes” by President Donald Trump Docketed in the US House
Application.

Attachment 3: Amicus/Notice 67 Julian Paul Assange Defendant

Attachment 4: Motion for Leave to File Motion to Intervene Chelsea Manning Defendant.

Attachment 5: Motion for Leave to File Motion to Intervene Reality Leigh Winner Defendant.

e Amicus/Notice 69 - Judicial Watch, Inc. v. United States Department of Justice (19-5091) Court
of Appeals for the D.C. Circuit, United States v. Roger Stone, Jr. (19-3012) Court of Appeals for
the D.C. Circuit, Jerome Corsi v. Robert Mueller, Ill (19-5057) Court of Appeals for the D.C.
Circuit. Appellant (Movant) David Andrew Christenson. (Service September 15", 2019)

e Notice 69 - Electronic Privacy Information (EPIC) v. Department of Justice (19-5121) Court of
Appeals for the D.C. Circuit. Appellant (Movant) David Andrew Christenson (Service September
15", 2019)

e Notice 69 - Application of The Committee on The Judiciary, U.S. House Of Representatives, For
an Order Authorizing the Release of Certain Grand Jury Materials (19-5219) Court of Appeals for
the D.C. Circuit. Appellant (Movant) David Andrew Christenson. (Service September 15*", 2019)

e Notice 69 In re: Roger Stone, Jr. (19-3054) Court of Appeals for the D.C. Circuit - Movant David
Andrew Christenson - Petition for Writ of Mandamus filed by Petitioners John Bertran, Jeanne
Rouco-Conesa, Adria Stone, Nydia Stone and Roger Jason Stone, Jr. (Movant David Andrew
Christenson has filed a Motion to Intervene and Join.) (Service September 15", 2019)

e Amicus/Notice 69 United States v. STONE - Movant David Andrew Christenson — Cr. No. 1:19-cr-
00018-ABJ Judge Amy Berman Jackson - District Court, District of Columbia. (Service September
15", 2019)

e Amicus/Notice 69 McCabe v. Barr - Movant David Andrew Christenson — Civ. No. 1:19-cv-02399-
RDM - Judge Randolph Daniel Moss - District Court District of Columbia. (Service September 15",
2019)

®* Amicus/Notice 69 Strzok V. Barr — Movant David Andrew Christenson — Civ. No. 1:19-cv-02367-
ABJ - Judge Amy Berman Jackson — District Court District of.Ca j nber 15",

RECEIVED
2019) Mail Roo!

 

 

| Angela D, Caesar, Clerk of Court
U.S. District Court, Bistetet of Columb!:
—_—_—— AT “ST ol

 
Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 2 of 7

e Amicus/Notice 69 United States v. Doe (Chelsea Manning) - Movant — David Andrew Christenson
- 2010R03793 No. 1:19-dm-00012 - Judge Anthony John Trenga - District Court, E.D. Virginia
(Service September 15%, 2019)

e Amicus/Notice 69 United States v. FLYNN — Movant David Andrew Christenson — Cr. No. 1:17-cr-
00232 - Judge Emmet G. Sullivan - District Court, District of Columbia (Service September 15%,
2019)

*® Amicus/Notice 69 United States v. Winner — Movant David Andrew Christenson — Cr. No. 1:17-
cr-00034 — Judge James Randal Hall - District Court, S.D. Georgia (Service September 15", 2019)

e Amicus/Notice 69 United States v. Assange — Movant David Andrew Christenson -— Cr. No. 1:18-
cr-00111 — Judge Claude M. Hilton - District Court, E.D. Virginia (Service September 15", 2019)

e Amicus/Notice 69 Elhady v. Piehota — Movant David Andrew Christenson — Civ. No. 1:16-cv-
00375 — Judge Anthony John Trenga - District Court, E.D. Virginia (Service September 15", 2019)

© Amicus/Notice 69 United States v. Rafiekian — Movant David Andrew Christenson — Cr. No. 1:18-
cr-00457 - Judge Anthony John Trenga - District Court, E.D. Virginia (Service September 15",
2019)

a)

Godspeed .

JL
Singérely J g——
uw aie
f a ; ; eee
Apavithndre Christenson
Box 9063
Miramar Beach, Florida 32550
504-715-3086

davidandrewchristenson@gmail.com:
dchristenson6 @hotmail.caom;

P F SERVICE
| hereby certify that on Sep\ 6", 2015 | filed the foregoing with the Clerk of Court and
served the pleading ee and first-class mail.

“pavid Andrew Christenson

  

  
  

 
Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 3 of 7
Case 1:16-cv-00375-AJT-JFA Document 325 Filed 09/10/19 Page 1 of 3 PagelD# 17088

Attachment 1 >on

  

 

 

 

IN THE UNITED STATES DISTRICT COURT ee mm
FOR THE EASTERN DISTRICT OF VIRGINIA
: ao _——————
S, DISTR:i COURT
Alexandria Division CLERK, US.{ ates
MOVANT DAVID ANDREW CHRISTENSON
ANAS ELHADY, et al., Case No. 16-cv-00375-AJT

Plaintiffs,
Judge Anthony J. Trenga

CHARLES H. KABLE, Director of the Terrorist Screening Center; in his official capacity, et al.;
Defendants.

Amicus/Notice 66 — Judge Anthony John Trenga rules that (the Legislation that created) the Terrorism
Watch List is Unconstitutional.

Americans will murder every Federal Judge when the truth comes out. | am trying to save the Judges
and their family members. Trump, the other Demigods, time, math, etc. will ensure that the truth
comes out. (Read the Demigod FBI Director Comey DOJ/IG report about his conduct if you want proof.
Comey, the sunarcissist (“A sunarcissist is a narcissist who chooses suicide over honor.”) wanted an
apology because he was not charged with a crime, yet.)

The Federal Judiciary is responsible for the Terrorism Watch List. (Albeit it has a different name now
because of the protection provided by the Federal Judiciary.) The Federal Judiciary has made it
impossible for Americana to receive Justice as is their Constitutional Right(s) — First Amendment — Last
Sentence — “and to petition the Government for a redress of grievances.” | have filed, on behalf of all
Americans, “Grievances” in over 150 Federal Cases. The Cancer (Criminally violating the Constitutional
Rights of Americans) is systemic within the Federal Government, all three branches. Stockholm
Syndrome: The Federal Judiciary sympathizes with their captors, the Executive Branch.

(Ask Judge Emmet G. Sullivan why he allows criminal prosecutor misconduct to run rampant in his
courtroom. He did so in the Senator Ted Stevens criminal case and now again in the General Mike Flynn
criminal case. The conviction for Stevens was vacated. Will Flynn’s guilty plea be vacated? We have
Obamacare because of the Stevens conviction. He lost the election and then there was a two-vote swing
in the Senate, thus Obamacare passed. Americans did not receive a fair and impartial election as is their
Constitutional Right. The Federal Judiciary tampered with the Election. Would Obama have become
President if Stevens had not been convicted?)

> American, Hero and Federal Whistleblower Chelsea Manning sits is prison because of Judge
Anthony John Trenga.

> American, Hero, Federal Whistleblower Coast Guard Commander William Goetzee was
murdered while in Federal custody because of the Federal Judiciary.

> American, Federal Whistleblower Air Force Captain David Andrew Christenson was falsely
arrested, placed in isolation and medicated against his will and still he was never charged with a
Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 4of7
Case 1:18-cr-00111-CMH Document 3/-1 Filed 09/13/19 Page 1 of 2 PagelD# 231 —

.

Atta Chiment Sno Document #1804415 Filed: 08/29/2019 | sPage'RHae

  
   
 
 

   

UNITED STATES COURT OF APPEALS
FOR THE DISTRICT OF COLUMBIA CIRCUIT

 

In re: Application of the Committee on the Case: 19-5219
Judiciary, U.S. House Of Representatives, 1:19-gj-00048-BAH
for an Order Authorizing the Release of

Certain Grand Jury Materials,

 

UMIED § FATES Co
URT O
FOR Districr OF COLUMBIA OnOuT

     
    

Committee on the Judiciary and United
States House of Representatives,

Appellees - SLED AUG 9 9-209
David Andrew Christenson, ee
Appellant CL E R K

Notice 65 — “Nuke the Hurricanes” by President Donald Trump
Read Attachment 1 before going further: “THE SCARLETT EFFECT”.

This is how you change the narrative and make people think.

TRUE OR FALSE - THE UNITED STATES HAS OR IS WORKING ON A WEAPON TO
ALTER THE WEATHER AND COOL THE EARTH.

 

PRECEDENT WAS WHEN WE DEVELOPED THE NUCLEAR BOMB. OUR SCIENTISTS

WERE NOT 100% SURE WHAT WOULD HAPPEN. OUR MILITARY WAS NOT 100%

SURE WHAT WOULD HAPPEN WHEN THE NUCLEAR BOMBS WERE DROPPED ON
JAPAN.

 

IN SIMPLE TERMS: THERE ARE THOSE THAT BELIEVE THE WEAPON WILL WORK
AND THOSE THAT BELIEVE THE WEAPON WILL NOT WORK.

THE PROBLEM IS THAT THOSE PEOPLE MAKING THE DECISION FOR MANKIND
ARE TRUMP AND THE REST OF THE DEMIGODS.

CHANGE THE NARRATIVE. STOP THE CENSORSHIP. UPHOLD THE FIRST
AMENDMENT.
Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 5 of 7
Case 1:18-cr-00111-CMH Document 37 Filed 09/13/19 Page 1 of 3 PagelD# 228

 

Attachment 3 — ae

RAILROCH

|
IN THE UNITED STATES DISTRICT COURT | ae 2019
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

CLERK, U.S. DISTE UA
ALEXANDRIA Vinci

 

MOVANT DAVID ANDREW CHRISTENSON
UNITED STATES OF AMERICA CRIMINAL NO. Case 1:18-cr-00111-CMH
v. SENIOR JUDGE CLAUDE M. HILTON

JULIAN PAUL ASSANGE,
Defendant.

Amicus/Notice 67 — Every Judge is just as crazy and delusional as Trump and just as much a criminal.
Is the following true?
In 2016 did the CIA and the FBI know that Trump was crazy, delusional and a criminal? Yes.
In 2016 did the CIA and the FBI know that Trump was conspiring with the Russians to secure his
Presidential Election Victory? Yes. (They also knew that Clinton was crazy, delusional and a criminal! but
just not as bad as Trump. The least of two evils.)
The CIA could not disclose the truth about Trump and the Russians without breaking the law and
disclosing highly classified information. National Security was too important. The FBI tried. (This is why
no one in the DOJ/FB! will be charged with a crime. It is also why McCabe and Strzok have been so
brazen in filing civil complaints against the DOJ/FBI. It is why Comey thinks he deserves an apology.)
The extraction of the CIA Agent from Russia is amazing. (The truth will come out.)

The following is true.

The courts have protected the criminal conduct of our Government with the conclusion being the
Genocide of Mankind.

Trump, math, time, the other Demigods, etc. will ensure that the truth comes out. That truth will
incriminate the Federal Judiciary in the Genocide of Mankind.

The CIA and the FBI knew that Trump would disclose highly sensitive classified information for his own
good and protection.

THE PARADOX AND WHY | AM HERE
BLACKMAIL AND EXTORTION WITH AMERICANS AND MANKIND PAYING THE PRICE

YOUR ARE THE PERFECT SUNARCISSIST, YOU HAVE CHOSEN SUICIDE OVER HONOR
6 a Case PRG TROIS Bsc UR RTH TE Fig GBS OBS hae et eipe 919
Attachment 4 | t £

 

   

 

IN THE UNITED STATES DISTRICT COURT JUN - 5 2019 iI JI!
FOR THE EASTERN DISTRICT OF VIRGINIA | ht
Alexandria Division Ge US ETE
ALEXANDRIA, IBC
MOVANT DAVID ANDREW CHRISTENSON
UNITED STATES OF AMERICA CRIMINAL NO. Case 1:19-dm-12
Vv. JUDGE ANTHONY JOHN TRENGA

JOHN DOE 2010R03793, (Chelsea Manning)
Motion for Leave to File Motion to Intervene

This case is about the First Amendment, Censorship and the Criminal Conduct of the Federal
Government

The conclusion will be the Genocide of Mankind - The is not a prediction or prophecy but a
mathematical certainty

Statement of Fact: There is no other place to get this information. Look at what is taking place today.
The media in this country is for profit and power. (The Speaker of the United States House of
Representatives has asked the Trump family to hold an intervention for the President.)

| was declared to be a terrorist by the Federal Government to silence and discredit me. | am a lifetime
commissioned US Military Officer that is trying to protect his country and honor the oath that | took.

| will start with my most recent federal court filings. It will take some effort on the part of court to
comprehend what is taking place. My writings are disjointed and incoherent and for that | am sorry.

These specific pleadings are about the criminal conduct of the National Media. | am only including the
pleadings that were filed with the Court of Appeals for the District of Columbia Circuit (CADC) in one
specific case. | have four appeals pending with the CADC from four cases, criminal and civil, that are
currently before the District of Columbia.

ELECTRONIC PRIVACY INFORMATION CENTER v. UNITED STATES DEPARTMENT OF JUSTICE (1:19-cv-
00810) District Court, District of Columbia Judge Reggie B. Walton — CADC Case: 19-5121

UNITED STATES V. STONE (1:19-cr-00018) District Court, District of Columbia Judge Amy Berman Jackson
- CADC Case: 19-3012

CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia Judge Ellen Segal Huvelle —- CADC
Case: 19-5057
Case 1:19-cv-02367-ABJ Document 21 Filed 09/19/19 Page 7 of 7

Attachment 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
UNITED STATES OF AMERICA NO. 1:17-CR-0034-JRH
Vv.
REALITY LEIGH WINNER, Judge James Randal Hall
Defendant.

Motion for Leave to File Motion to Intervene

This case is about the First Amendment, Censorship and the Criminal Conduct of the Federal
Government

The conclusion will be the Genocide of Mankind - The is not a prediction or prophecy but a
mathematical certainty

Statement of Fact: There is no other place to get this information. Look at what is taking place today.
The media in this country is for profit and power. (The Speaker of the United States House of
Representatives has asked the Trump family to hold an intervention for the President.)

| was declared to be a terrorist by the Federal Government to silence and discredit me. | am a lifetime
commissioned US Military Officer that is trying to protect his country and honor the oath that | took.

| will start with my most recent federal court filings. It will take some effort on the part of court to
comprehend what is taking place. My writings are disjointed and incoherent and for that | am sorry.

These specific pleadings are about the criminal conduct of the National Media. | am only including the
pleadings that were filed with the Court of Appeals for the District of Columbia Circuit (CADC) in one
specific case. | have four appeals pending with the CADC from four cases, criminal and civil, that are
currently before the District of Columbia.

ELECTRONIC PRIVACY INFORMATION CENTER v. UNITED STATES DEPARTMENT OF JUSTICE (1:19-cv-
00810) District Court, District of Columbia Judge Reggie B. Walton — CADC Case: 19-5121

UNITED STATES V. STONE (1:19-cr-00018) District Court, District of Columbia Judge Amy Berman Jackson
- CADC Case: 19-3012

CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia Judge Ellen Segal Huvelle - CADC
Case: 19-5057

JUDICIAL WATCH, INC. v. U.S. DEPARTMENT OF JUSTICE (1:19-cv-00800) District Court, District of
Columbia Judge Tanya Sue Chutkan — CADC Case: 19-5091
